DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Claims 1, 3, 5-8, & 10-14 are pending in this application, all pending claims but 8 and 14 are amended, and claims 2, 4, & 9 are cancelled.
All previous rejections and objections to the claims are withdrawn in view of the amendments to the claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102 & 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Mizuno (US20190031155A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Mizuno (US20190031155A1) in view of Negre (FR2957878A1).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
As to claim 1, Mizuno discloses an onboard sensor cleaning device (abstract) comprising: a nozzle opening (see Figs.1 & 6 ref 16) that ejects washer liquid [0036] to a sensing surface of an onboard sensor (Fig.1 refs 18 & 18a); a pump (Fig.1 ref 24 in conjunction with [0036]) that sends the washer liquid to the nozzle opening; a flow passage that connects the nozzle opening and the pump (see Fig.1 ref 24c & Fig.6 continuing line from ref 70c to ref 16); a solenoid valve (Fig.6 ref 72, reads on on-off valve) arranged in the flow passage to open and close the flow passage based on a control signal [0035]; a pressure accumulator (Fig.6 ref 68) arranged in the flow passage in a pump side portion that is a portion between the on-off valve and the pump; a check valve (Fig.6 ref 70c) that is provided in the flow passage in a portion between the pressure accumulator and the pump to restrict flow of the washer liquid from the pressure accumulator to the pump [0036]; a controller that controls the on-off valve (Fig.1 ref 30, [0036]) and the pump [0023]; the controller is configured to drive the pump to supply accumulation chamber with washing liquid [0036] and open the solenoid valve once the pressure has reached a preset valve [0036]. Thus, Mizuno implicitly discloses the valve is closed while the pump supplies liquid, until a preset pressure is reached, at which point the valve opens to eject washing liquid. Mizuno does not explicitly disclose that the pump is stopped when the valve opens to eject the washing liquid. However, as Mizuno discloses that the purpose of such control is to reduce the amount of liquid being supplied [0036], it is reasonably expected that the pump is stopped when the valve is opened, as continuing to operate the pump during the reduced pressure would result in excessive application of the liquid. If such a feature is not already present within Mizuno, one of ordinary skill in the art would find it obvious to include it. The stopping of pumps once a valve is opened is known in the art, as evidenced by Negre.
Negre discloses an art related vehicle cleaning system (abstract) where a pump is actuated during a time when a solenoid valve is closed (see Fig.2 last two pulses of Sp, pump, and Se, solenoid valve) in order to ensure desired pressure when ejecting fluid (Page 6 of 14 second to last paragraph & page 8 of 14 from “Figure 2 illustrates…” to “speed of the vehicle…” in conjunction with Fig.2). This pressurized configuration allows for quick delivery of fluid (Page 7 of 14 last 5 paragraphs).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Mizuno to operate the pump while the solenoid valve is closed and open the solenoid when the pump is off in order to provide increased pressure for quick delivery of the liquid from the nozzle (Negra Page 7 of 14 last 5 paragraphs).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (US20190031155A1) in view of Negre (FR2957878A1), as applied to claim 1 above, and further in view of Takai (US20140166109A1) and evidentiary reference Sanon (US20180244243A1).
As to claim 3, Modified Mizuno teaches the device of claim 1, but does not disclose the nozzle opening, on-off valve, the pressure accumulator, and the check valve being within a single housing. However, provision of elements within the same housing is known in the art as evidenced by Takai.
Takai discloses a fluid distribution system for an automobile (abstract & [0001-0002]), wherein it is known to provide elements (i.e. valve) in a single housing by omitting intermediary plumbing [0092]. Thus, Takai discloses that presence of valves and other elements within a housing to be a known and obvious variant when compared to that with plumbing (i.e. hoses) as an intermediary between such elements (compare Fig.1 to Fig.16). Takai and Mizuno are related through the use of vehicle mounted components to distribute fluids for cleaning.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify supply the nozzle opening, check valve, accumulator, and on-off valve in a single housing, as it is known to do so (Takai [0092]). Such a modification allows for a reduction in the amount of plumbing utilized in connecting various components. Further, it is in the purview of one of ordinary skill in the art to supply elements in one known configuration in place of another. It is well-known that housings protect the elements disposed within (see evidentiary reference Sanon), and one of ordinary skill in the art would find it obvious to dispose any number of elements within a housing to protect them.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (US20190031155A1) in view of Negre (FR2957878A1), as applied to claim 1 above, and further in view of Kim (US20150307065A1).
As to claim 5, Modified Mizuno teaches the device of claim 1, wherein there is some connecting fluid line between the accumulator and pump (see Mizuno Fig.6 ref 24c) and another connecting line between the accumulator and nozzle opening (Mizuno Fig.6 ref 68a). Mizuno does not disclose the lines being hoses, however hoses are so well-known for the purpose of connecting and supplying fluid to devices that it would have been obvious for a skilled artisan to utilize hoses to provide connection between the pump, accumulator, and nozzle opening. See evidentiary reference Romack (see Figs.7-17, also [0061, 0072 & 0084-0087]) which showcases the utilization of hoses to connect a pump to other components and eventually a nozzle outlet. Modified Mizuno does not teach the hoses having a different diameter, however such a feature would have been obvious in light of the teachings of Kim.
Kim discloses an art related vehicle mounted cleaning apparatus (abstract), wherein providing a hose with a smaller diameter at the nozzle in comparison to a portion provided previously increases the pressure within the smaller hose quickly [0046]. Thus, provision of a small diameter hose connected to a nozzle would increase pressure of the nozzle.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Mizuno to include hoses to connect the accumulator, pump, and nozzle opening, as such is a known way to provide fluidic connection. Further, a skilled artisan would find it obvious to provide a small diameter hose (compared to the hose connecting to the accumulator) from the accumulator to the nozzle in order to quickly increase pressure (Kim [0046]). Mizuno also discloses that higher pressure cleaning fluid is more advantageous for proper application [0036]. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (US20190031155A1) in view of Negre (FR2957878A1), as applied to claim 1 above, and further in view of Takai (US20140166109A1), evidentiary reference Romack (US20150183404A1), and either of Kanao (US20080202621A1) or Unno (US4549581A).
As to claim 6, Modified Mizuno teaches the device of claim 1, wherein there is some connecting fluid line between the accumulator and pump (see Mizuno Fig.6 ref 24c) and another connecting line between the accumulator and nozzle opening (Mizuno Fig.6 ref 68a). Mizuno does not disclose the lines being hoses, however hoses are so well-known for the purpose of connecting and supplying fluid to devices that it would have been obvious for a skilled artisan to utilize hoses to provide connection between the pump, accumulator, and nozzle opening. Modified Mizuno does not disclose the difference in hardness between the hoses. However, such a feature would have been obvious in light of the teachings of Takai and either of Kanao or Unno.
Takai discloses a fluid distribution system for an automobile (abstract & [0001-0002]), wherein it is known that using or omitting intermediary plumbing between elements are obvious variants of each other (compare Fig.1 to Fig.16 also [0092]). Takai and Mizuno are related through the use of vehicle mounted components to distribute fluids for cleaning. See also evidentiary reference Romack (see Figs.7-17, also [0061, 0072 & 0084-0087]) which showcases the utilization of hoses to connect a pump to other components and eventually a nozzle outlet.
Kanao discloses a flexible hose (abstract) for guiding gases or liquids [0001] that allows for increased cost and construction efficiency while maintaining flexibility and shape retaining features [0006]. To this extent, Kanao discloses provides a hose with different hardness values in its construction [0080]. Unno discloses a hose for transporting fluids (abstract) that is flexible, easy to assembly, economically produced, and having a longer life (Col.1 lines 30-41). To this extent Unno constructs a pipe with a plastic sheath and metal armoring (Col.1 lines 42-60). Such a construction utilizes varied hardness in order to achieve the desired beneficial aspects (Col.4 lines 22-53). Mizuno utilizes some form of fluidic connection to elements and both Kanao and Unno disclose a construction of a hose for the purposes of fluidic connection, thus they are related.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Mizuno to utilize hoses portion between the accumulator, pump, and the nozzle, as such is a known variant (i.e. using a hose to connect elements or omitting it and making the elements integral). A skilled artisan would have further modified Lopez Galera to use either the hoses of Kanao or Unno in order to provide shape retaining features with cost and construction efficiency (Kanao [0006]) or a hose that is flexible, easy to assembly, economically produced, and having a longer life (Unno Col.1 lines 30-41). Thus, at least some portion of the first hose has a lower hardness than some portion of the second. It is in the purview of one of ordinary skill in the art to utilize known constructions of hoses for their intended purpose. Furthermore, a skilled artisan would find the usage of hoses with different hardness as a design choice that would be obvious to try given the finite limitations (i.e. the hoses have the same hardness, the first harder than the second, or the second harder than the first).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (US20190031155A1) in view of Negre (FR2957878A1), as applied to claim 1 above, and further in view of Combeau (US20180370498A1) and Mizuno (US20190061698A1), hereafter M2.
As to claim 7, Modified Mizuno teaches the device of claim 1, wherein an air nozzle (sub-nozzle), flow passage (further flow passage), and on-off valve (sub on-off valve) are the same for both liquid and air operations. Mizuno does not disclose them being different nozzles, or the accumulator storing air that is compressed by washer liquid from the pump. However, such features are known in the art, as evidenced by Combeau and M2.
Combeau discloses an art related sensor treating system for a motor vehicle (abstract) wherein a pressure accumulator (Fig.1 ref 1) is formed by a chamber with a division (Fig.1 ref 1a) for liquid (Fig.1 ref L) and gas storage (Fig.1 ref G) and a nozzle (Fig.1 ref 9) for supplying gas to a sensor in order to dry the sensor [0067]. The flow of air to the nozzle in controlled by a solenoid valve (Fig.1 ref 3). 
M2 discloses an art related onboard sensor cleaning apparatus (abstract, [0003]), wherein it is known to supply separate air and liquid nozzles (best seen in Figs.5-6 refs N1 & N2) with separate supply lines to each nozzle (see Figs.5-6). It is known that separate nozzles may increase cleaning effect [0058].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Mizuno to include separate air and liquid nozzles with separate supply paths in order to increase cleaning effect (M2 [0058]), a solenoid valve (sub on-off valve) on the gas flow path in order to control gas flow (Combeau [0059]), and utilize the pressure accumulator of Combeau to provide a compact and robust air compressing system with good performance (Combeau [0003-0006]).

Claims 8, 10, 12, & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (US20190031155A1) in view of Negre (FR2957878A1), as applied to claim 1 above, and further in view of Kikuta (US20130319486A1).
As to claims 8, 10, & 12, Modified Mizuno teaches the device of claim 1, wherein the imaging component and system can be located in many places (Mizuno [0022]). Mizuno does not disclose the nozzle opening being one of a plurality of openings, or that the on-off valve is a communication valve providing passage to at least one nozzle opening and also disconnecting all nozzle openings. However, such a feature would have been obvious in view of Kikuta.
Kikuta discloses an art related washing system for a vehicle (abstract), wherein multiple liquid nozzles (Fig.2 refs 7 & 21) are supplied from a pump (Fig.2 ref P), thus providing multiple nozzle openings. A valve (Fig.2 ref 22) allows for selection between the two nozzles, such that the selected nozzle ejects liquid when the valve connects the pump side flow to the nozzle [0044-0046]. The nozzles clean a rear camera (Fig.2 ref 6) or a rear windshield (see Fig.2 ref 5). The switching valve is controlled by a control unit (Fig.2 ref 26, [0044]) to connect the pump to one of the plurality of nozzle openings to eject the liquid from the nozzle [0044-0046]. Such a configuration reduces wasteful consumption [0044-0046]
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Mizuno to incorporate a rear window wash nozzle in order to effectively clean a rear window when needed. A skilled artisan would further utilize a switching valve, in place of the solenoid valve, in order to select the appropriate nozzle for cleaning and reduce waste (Kikuta [0044-0046]). As the beneficial aspect of Mizuno is to utilize pressurized liquid to decrease excessive application (Mizuno [0036-0073]), a person having ordinary skill in the art would supply a valve with an off position in order to build up desired pressure (SEE NEGRE page 7 of 14 last 5 paragraphs).
As to claim 14, Modified Mizuno teaches the device of claim 8, wherein since the communication valve takes place of the solenoid valve, when the communication valve connects one of the nozzles to the passage portion (see Mizuno Fig.6 ref 68a) it would allow the pressure accumulator and one of the nozzle openings to be connected to each other.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (US20190031155A1) in view of Negre (FR2957878A1), as applied to claim 8 above, and further in view of Takai (US20140166109A1), evidentiary reference Romack (US20150183404A1), and either of Kanao (US20080202621A1) or Unno (US4549581A).
As to claim 11, Modified Mizuno teaches the device of claim 8, wherein there is some connecting fluid line between the accumulator and pump (see Mizuno Fig.6 ref 24c) and another connecting line between the accumulator and nozzle opening (Mizuno Fig.6 ref 68a). Mizuno does not disclose the lines being hoses, however hoses are so well-known for the purpose of connecting and supplying fluid to devices that it would have been obvious for a skilled artisan to utilize hoses to provide connection between the pump, accumulator, and nozzle opening. Modified Mizuno does not disclose the difference in hardness between the hoses. However, such a feature would have been obvious in light of the teachings of Takai and either of Kanao or Unno.
Takai discloses a fluid distribution system for an automobile (abstract & [0001-0002]), wherein it is known that using or omitting intermediary plumbing between elements are obvious variants of each other (compare Fig.1 to Fig.16 also [0092]). Takai and Mizuno are related through the use of vehicle mounted components to distribute fluids for cleaning. See also evidentiary reference Romack (see Figs.7-17, also [0061, 0072 & 0084-0087]) which showcases the utilization of hoses to connect a pump to other components and eventually a nozzle outlet.
Kanao discloses a flexible hose (abstract) for guiding gases or liquids [0001] that allows for increased cost and construction efficiency while maintaining flexibility and shape retaining features [0006]. To this extent, Kanao discloses provides a hose with different hardness values in its construction [0080]. Unno discloses a hose for transporting fluids (abstract) that is flexible, easy to assembly, economically produced, and having a longer life (Col.1 lines 30-41). To this extent Unno constructs a pipe with a plastic sheath and metal armoring (Col.1 lines 42-60). Such a construction utilizes varied hardness in order to achieve the desired beneficial aspects (Col.4 lines 22-53). Mizuno utilizes some form of fluidic connection to elements and both Kanao and Unno disclose a construction of a hose for the purposes of fluidic connection, thus they are related.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Mizuno to utilize hoses portion between the accumulator, pump, and the nozzle, as such is a known variant (i.e. using a hose to connect elements or omitting it and making the elements integral). A skilled artisan would have further modified Lopez Galera to use either the hoses of Kanao or Unno in order to provide shape retaining features with cost and construction efficiency (Kanao [0006]) or a hose that is flexible, easy to assembly, economically produced, and having a longer life (Unno Col.1 lines 30-41). Thus, at least some portion of the first hose has a lower hardness than some portion of the second. It is in the purview of one of ordinary skill in the art to utilize known constructions of hoses for their intended purpose. Furthermore, a skilled artisan would find the usage of hoses with different hardness as a design choice that would be obvious to try given the finite limitations (i.e. the hoses have the same hardness, the first harder than the second, or the second harder than the first).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (US20190031155A1) in view of Negre (FR2957878A1) and Kikuta (US20130319486A1) as applied to claim 8 above, and further in view of JPS5718544A (hereafter JP3) and Matsushita (JP2013079685A).
As to claim 13, Modified Mizuno teaches the device of claim 8, but does not explicitly disclose the valve being a rotary plate with a communication hole and a motor. However, such a valve is known in the art as evidenced by JP3.
JP3 discloses an art related cleaning device for a vehicle (see Page 2), with multiple nozzle provided for cleaning multiple surfaces wherein a switching valve (see Figs.1-3 ref 5) is utilized in order to supply fluid to selective nozzles (see Fig.1) and allows for complete disconnection from a pump (Fig.1 ref 3) and selection of one nozzle over another in order strengthen cleaning action (see Page 3/6 & Fig.4). The valve is a rotary type plate (see Fig.3 refs 20/21) with communication holes (defined as ref 17 on either side of plate) allowing for connection to one of the plurality of nozzle openings (see refs 19) and allows disconnection from all openings (scenario when ref 20 blocks refs 19, see Page 4/6). A motor (Fig.2 ref 2) allows for rotary movement of the valve. Assuming arguendo that the communication hole is not present in a portion of the rotary plate the following alternative rejection is provided. Although the hole is not present on a circumferential portion of the rotary plate such a feature is known in the art as evidenced by Matsushita.
Matsushita discloses a flow path switching unit for an art related vehicle cleaning device [0001], wherein a circular valve with a rotary plate having a communication hole located at a circumferential portion of the plate (see Fig.1 ref 20 & 20c) is provided in order to allow for fluid control to multiple targets and/or nozzles without complicating the control and configuration [0004].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Mizuno to include the rotary valve of JP3 as providing a switchable valve configuration allows for increased cleaning effect without oversizing the pump capacity (see JP3 Page 5/6). Matsushita discloses that the structure of the rotary plate with communication holes performs the same function as the rotary plate of JP3. Thus, one of ordinary skill in the art would have found the communication hole being present on the rotary plate a mere design choice a skilled artisan could make (See MPEP 2144.04) as both are known to provide the same function. Thus, one of ordinary skill in the art would have found it obvious to further modify Mizuno to utilize similar construction to the flow path switching unit of Matsushita as a simple (Matsushita [0005-0007]) known alternative to provide nozzle selectivity.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dominique (US20140367488A1) discloses a cleaning device comprising: a pump (Fig.2 ref 104); nozzle opening (Fig.2 ref 210); a pressure accumulator (Fig.2 ref 202); flow passage having first and second portions (see Fig.2); and on off valves (Fig.2 ref 206); check vales (Fig.2 ref 212); a controller (Fig.2 ref 116) to operate a pump in order to increase pressure in the accumulator [0037 & 0041].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baldovino (US20190077376A1) discloses a cleaning device comprising: a nozzle opening (Fig.3 outlets of refs 30); a pump (Fig.3 ref 60); an on-off valve (Fig.3 refs 55a-56); a check valve (Fig.3 ref 62); a flow passage (Fig.3 portion from pump to nozzle); a pressure accumulator (Fig.3 ref 54).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Niemczyk (US20160325715A1) discloses a cleaning device comprising: a pump (Fig.1 ref 15); nozzle openings (Fig.3 ref 19); a flow passage (see Figs.1-3); and a pressure accumulator (Fig.1 ref 10).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davies (US20170182980A1) discloses a cleaning device comprising: a nozzle opening (see ref 3); a pump (ref 8); a flow passage (see piping from ref 8 to refs 3); a pressure accumulator (ref 12) that operates on the washer fluid pump (see Figures).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Martin (US20090001001A1) discloses a cleaning device using pressure accumulator (ref 130) and valve configurations (see Figs.3-5) in order to remove foreign contaminants from a lighting surface (abstract).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Savage (US4248383A) discloses a cleaning device comprising: a pump (Fig.1 ref 10); nozzle openings (Fig.1 ref 66); a flow passage (see piping in Fig.1); a check valve (Fig.1 ref 16); an on-off valve (Fig.1 ref 26); and a pressure accumulator (Fig.1 ref 38). 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Le Louarn (US20080308649A1) discloses a cleaning device with a pump (Fig.3 ref 107); nozzle opening (Fig.3 nozzles); a pressure accumulator (Fig.3 ref 117); a flow passage (see Fig.3 ref 102).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hassinger (US3915385A) discloses a cleaning device comprising: nozzle openings (Fig.2 ref 40); a pump (Fig.4 ref 26); a flow passage (see Fig.1); an on-off valve (Fig.4 ref 28); a pressure accumulator (Fig.4 ref 18); and a check valve (see Fig.4).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baerg (US20160152213A1) discloses a cleaning device comprising: nozzle openings (Fig.1 ref 30); a pump (Fig.1 ref 16); a flow passage (see plumbing of Fig.1); an on-off valve (Fig.1 ref 44); a pressure accumulator (Fig.1 ref 24); a check valve (Fig.1 ref 38).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mizuno (US20190136988A1) discloses a flow path switching valve with rotary capabilities (see Figs.1-11).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711